FILED
                              STATE OF WEST VIRGINIA                                September 22, 2021
                                                                                   EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




ASPLUNDH TREE EXPERT COMPANY
Employer Below, Petitioner

vs.)   No. 20-0408 (BOR Appeal No. 2055050)
                   (Claim No. 2018016734)

ITALI WOLFE,
Claimant Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Asplundh Tree Expert Company, by Counsel Melissa M. Stickler, appeals the
decision of the West Virginia Workers’ Compensation Board of Review (“Board of Review”).
Itali Wolfe, by Counsel Stephen P. New and Amanda J. Taylor, filed a timely response.

        The issue on appeal is compensability. The claims administrator rejected the claim on
January 23, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) reversed the
decision in its January 16, 2020, Order, and held the claim compensable for two transverse process
fractures at L1 and L2. The Order was affirmed by the Board of Review on May 21, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (b) In reviewing a decision of the board of review, the supreme court of
       appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning and conclusions[.]



                                                 1
               (d) If the decision of the board effectively represents a reversal of a prior
       ruling of either the commission or the Office of Judges that was entered on the same
       issue in the same claim, the decision of the board may be reversed or modified by
       the Supreme Court of Appeals only if the decision is in clear violation of
       constitutional or statutory provisions, is clearly the result of erroneous conclusions
       of law, or is so clearly wrong based upon the evidentiary record that even when all
       inferences are resolved in favor of the board’s findings, reasoning and conclusions,
       there is insufficient support to sustain the decision. The court may not conduct a de
       novo re-weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Ms. Wolfe, a groundman, was injured when she slipped while climbing out of a truck and
fell on her back on December 6, 2017. Treatment notes from Summersville Regional Medical
Center that day indicate Ms. Wolfe sought treatment after she fell ten feet from a bucket truck and
landed on her back on a piece of wood. She was diagnosed with L1-2 transverse process fracture
with displacement. An abdominal/pelvic CT scan showed no evidence of acute posttraumatic
changes. A lumbar CT scan showed right L1 and L2 transverse fractures with some displacement.
Ms. Wolfe was instructed to remain off of work until her next follow up.

        The Employees’ and Physicians’ Report of Injury, completed on December 7, 2017,
indicates Ms. Wolfe was injured when she fell from a truck and landed on her back on blocks of
wood. The injury was listed as transverse process fractures of L1 and L2. The claims administrator
rejected the claim on January 23, 2018.

        Noah Bragg, groundman for the employer, stated in a July 26, 2018, affidavit that he
witnessed Ms. Wolfe’s fall. Ms. Wolfe slipped on a step that was about four inches off of the
ground. After the fall, Ms. Wolfe stated that she was fine. She did no more work that day. Bobby
Moody was onsite and offered to take Ms. Wolfe to the doctor. Mr. Bragg stated that he had seen
Ms. Wolfe twice since her accident and she did not move as if she was in pain while walking,
loading groceries, or getting in and out of her lifted truck. Further, Ms. Wolfe indicated in the past
that she was hurt at home prior to December 6, 2017.

        Dany Parker stated in a July 26, 2018, affidavit that he is a general foreman for the
employer. On December 6, 2017, he got a call from Mr. Moody who informed him that Ms. Wolfe
had fallen and was injured. Mr. Parker went to the jobsite and spoke to Ms. Wolfe. He offered to
take Ms. Wolfe to the hospital and informed her that in addition to treatment, she would be drug
tested in accordance with company policy. Ms. Wolfe then informed Mr. Parker that she was
injured at home and would like to leave for the day. Later that day, Mr. Parker received a text
message from Ms. Wolfe stating that she broke two vertebrae at work that day. Mr. Parker met
with Ms. Wolfe that evening and Ms. Wolfe gave him a work excuse stating she was to be off for
                                                2
two weeks. Mr. Parker spoke with the witnesses to the injury. Mr. Bragg stated that Ms. Wolfe
slipped from the bottom step of the truck and stated that she hurt her wrist. Mr. Parker also spoke
with Sammy Roy who informed him that Ms. Wolfe had filed a claim for benefits. Mr. Roy said
that Ms. Wolfe denied ever speaking to or texting Mr. Parker regarding the injury.

        Ms. Wolfe completed an affidavit on November 6, 2019, in which she stated that she was
injured on December 6, 2017, when she slipped while climbing out of a truck and fell on her back.
Ms. Wolfe asserted that her coworker, Noah Bragg, witnessed the injury and retrieved Ms. Wolfe’s
boss. Bobby Moody was also on the scene. The injury resulted in a lot of pain, so Ms. Wolfe was
given a ride to the hospital that day because she was unable to drive herself. Ms. Wolfe stated that
she texted Dany Parker and informed him that she broke two vertebrae in her back at work that
day. Mr. Parker informed Ms. Wolfe that she needed to say that she was injured while at home and
instructed her to send him a statement saying such. Ms. Wolfe sent the statement to Mr. Parker
because she feared losing her job. While at the hospital, Ms. Wolfe completed a Report of Injury
indicating that the injury occurred at work. Ms. Wolfe received two doctor’s excuses, one excusing
her from work for a week and the other excusing her until after her next follow-up. Ms. Wolfe
asserted that she gave both excuses to Mr. Parker, but he claimed that he only received the first
one.

        Ms. Wolfe testified in a deposition on November 9, 2018, that she fell from the bucket of
a truck and injured her back. The fall was two to three feet. She sought treatment and texted Mr.
Parker that she was injured at work. Ms. Wolfe denied any prior back injuries. Ms. Wolfe stated
that Mr. Parker told her to send him a text stating that her injury occurred at home and she did so
because she feared being fired if she did not. Ms. Wolfe stated that she has not been fired or quit
her job, but she also has not returned to work since January 3, 2018, and has not heard from the
employer since that date. Her insurance was terminated at the end of January 2018. Ms. Wolfe has
been unable to seek further medical treatment and has been unable to return to work.

        Mr. Parker testified in an October 29, 2019, deposition that Ms. Wolfe was not injured on
the job. Ms. Wolfe specifically told Mr. Parker that she was injured at home, and she asked to
leave. Mr. Parker stated that Sammy Roy told him to get a statement from Ms. Wolfe to cover the
company, and Ms. Wolfe sent a text saying she was not injured at work. Mr. Parker also testified
that before she got to the company parking lot, and before she went to the doctor, Ms. Wolfe texted
him stating that she was injured at home. Mr. Parker stated that Ms. Wolfe did not allege a work
injury at any time before she was treated. Ms. Wolfe has made no attempt to return to work. Mr.
Parker asserted that the step from which Ms. Wolfe fell is roughly four inches off of the ground.

        In its January 16, 2020, Order, the Office of Judges reversed the claims administrator’s
denial of the claim and held the claim compensable for two transverse process fractures at L1 and
L2. It found that Ms. Wolfe sought treatment the day of the injury and completed a Report of
Injury stating that she injured her back when she fell from her truck and landed on her back. She
was diagnosed with transverse process fractures at L1 and L2. Ms. Wolfe stated in an affidavit that
Noah Bragg witnessed the fall. Ms. Wolfe asserted in the affidavit that she reported the injury to
her general foreman, Mr. Moody, and Mr. Parker was called. Ms. Wolfe texted Mr. Parker after
she was diagnosed with two vertebrae fractures. Ms. Wolfe asserted that Mr. Parker later called
                                                3
and told her to text him a message saying she was injured at home. Ms. Wolfe did so in fear for
her job. The Office of Judges found Ms. Wolfe’s affidavit to be reliable and consistent with her
statements throughout the record.

        Regarding Mr. Parker’s testimony, the Office of Judges found that he testified at deposition
that Ms. Wolfe initially told him that she was injured at home and then switched her story and filed
a claim. In his affidavit, however, Mr. Parker stated that Mr. Moody called him and stated that Ms.
Wolfe was injured. The Office of Judges further found that Mr. Parker asserted in his statement
that Ms. Wolfe initially told him that she fell but changed her story after he told her she would be
drug tested. However, Mr. Parker did not testify regarding the alleged conversation. Lastly, though
Mr. Parker said in his affidavit that Mr. Bragg stated Ms. Wolfe initially reported wrist pain, such
statement is not supported by Mr. Bragg’s own affidavit or the medical records. The Office of
Judges concluded that Mr. Parker’s deposition and affidavit were unreliable.

        The Office of Judges found that the medical evidence shows that Ms. Wolfe has transverse
process fractures at L1 and L2. Ms. Wolfe testified that she was in a lot of pain after her fall.
Though she drove to work, she was unable to drive herself to the hospital. Therefore, statements
that Ms. Wolfe was injured at home were found to be less reliable than Ms. Wolfe’s testimony.
The Office of Judges noted that Mr. Bragg stated in his affidavit that he saw Ms. Wolfe fall and
heard her say that she was in pain. The Office of Judges concluded that Ms. Wolfe met her burden
of proof showing that she was injured in the course of and resulting from her employment. It
therefore held the claim compensable for transverse process fractures at L1 and L2. The Board of
Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its Order on May 21, 2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Comp. Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970). While some
of the employer’s witnesses gave conflicting statements, Ms. Wolfes’s account of her injury is
consistent throughout the record and consistent with the medical evidence. Ms. Wolfe has met her
burden of proof showing that she was injured in the course of and resulting from her employment.


                                                                                         Affirmed.
ISSUED: September 22, 2021

CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton

                                                 4